DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schipper (US 9,329,274 B2) in view of Grewal (Global Navigation Satellite Systems, Inertial Navigation, and Integration), Dubash (US 2014/0369452 A1), and Kaplan (Understanding GPS: Principles and Applications).
In regard to claims 1 and 11, Schipper discloses:
a GNSS receiver (200, Fig. 2);
receiving GNSS signals from a plurality of satellites in at least two frequency bands (101, Fig. 1; 310, Fig. 3; col. 2, lines 9-14) [where "for each frequency tracked" shows that multiple frequencies can be tracked];
determining a likelihood indicator indicative of how likely the received GNSS signals are affected by multipath interference (320, Fig. 3; col. 2, line 65 to col. 3, line 12) [where the code-carrier difference (CCD) is the likelihood indicator];
in response to the likelihood indicator, discounting GNSS signals (330, Fig. 3; col. 2, line 65 to col. 3, line 60) [where the discounted GNSS signals are excluded or weighted less];
processing the received GNSS signals by taking into account said discounting of GNSS signals in the at least one frequency band (340, Fig. 3; col. 4, lines 43-45);
where this process is performed in computing a position solution (col. 3, line 12).
Schipper fails to disclose discounting all GNSS signals from at least one frequency band of the at least two frequency bands, and processing the received GNSS signals by taking into account said discounting of all GNSS signals in the at least one frequency band; monitoring the likelihood indicator; and subsequently, in response to the likelihood indicator indicating the received GNSS signals are no longer affected by multipath interference: ceasing the discounting of the GNSS signals from the at least one frequency band of the at least two frequency bands.
Grewal teaches that the GPS L5 signal is designed to be less affected by multipath than legacy signals (section 4.2.4, (b) in list) and may be used in aviation (section 4.24, line 2).
Dubash teaches excluding GNSS frequency band(s) when affected by interference (Fig. 3B; ¶27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include discounting the L1 frequency band in favor of the L5 frequency band when there is multipath into the combination in order to increase the accuracy on the GNSS position determination by not using signals that are more susceptible to being corrupted by multipath.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the accuracy of the GNSS position determination is increased.
	Kaplan teaches that in aviation GNSS positioning may be used to provide guidance for the en route through precision approach phases of flight (section 1.9.2, lines 1-2), that is, multiple positions are determined rather than just one.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to determine positions whenever they would be useful during the operation of the aircraft.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that multiple positions of the aircraft are determined.
In the combination, the interference reduction process is performed at each position determination, where determining a likelihood indicator at each position determination is monitoring the likelihood indicator.  When at a subsequent position determination the likelihood indicates the GNSS signals are not affected by multipath interference (i.e. they are no longer affected by multipath interference), the GNSS signals will not be discounted (i.e. they will cease being discounted).
In regard to claims 2 and 12, Schipper further discloses discounting is performed when the likelihood indicator is above a predetermined threshold (col. 3, lines 2-9).
In regard to claims 3 and 13, Schipper further discloses said discounting GNSS signals comprises discarding of GNSS signals (col. 2, line 65 to col. 3, line 60). 
Dubash further teaches excluding GNSS frequency band(s) when affected by interference (Fig. 3B; ¶27).
As detailed in the rejection of claims 1 and 11, in combination, all GNSS signals in the L1 band are discarded.
In regard to claims 4-5 and 14-15, Schipper further discloses said determining the likelihood indicator indicative of how likely the received GNSS signals are affected by multipath interference comprises performing one or more analyses on the received GNSS signals, wherein the one or more analyses are selected from the group consisting of: (2) determining code-minus-carrier (CMC) measurements for the received GNSS signals in at least one frequency band (227, Fig. 2; 320, Fig. 3; col. 2, line 65 to col. 3, line 60) [where in the combination, multiple determinings provide monitoring].
In regard to claims 6 and 16, Schipper further discloses said determining the likelihood indicator indicative of how likely the received GNSS signals are affected by multipath interference comprises determining whether the GNSS receiver is located in a multipath environment (227, Fig. 2; 320, Fig. 3; col. 2, line 65 to col. 3, line 60) [where determining whether the GNSS receiver is in a multipath environment is determined by measuring whether or not there is multipath in the environment using the CMC measurements; and where in the combination, multiple determinings provide monitoring].
In regard to claims 7 and 17, Grewal further discloses the at least two frequency bands of the received GNSS signals comprise L1 and L5 frequency bands (section 4.2.4).
In regard to claims 8 and 18, Grewal further discloses a frequency more susceptible to multipath is the legacy L1 frequency band signal (section 4.2.4).  In the combination, this is signal will be discounted, as detailed in the rejections of claims 1 and 11, above.
In regard to claims 9 and 19, Schipper further discloses said processing the received GNSS signals comprises obtaining the navigation measurements, wherein navigation measurements obtained from the discounted GNSS signals are accorded less weight than navigation measurements obtained from non-discounted received GNSS signals (330, Fig. 3; col. 2, line 65 to col. 3, line 60) [where the discounted GNSS signals can be weighted less].

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schipper, Grewal, Dubash, and Kaplan, as applied to claims 1 and 10, above, and further in view of Tollkuhn (DE 102015012470 A1), where all references are to the English translation.
The combination fails to disclose determining from the received GNSS signals an extent to which one or more of the received GNSS signals are affected by multipath interference; and wherein said discounting is performed according to the extent to which the one or more of the received GNSS signals are affected by multipath interference.
Tollkuhn teaches determining from the received GNSS signals an extent to which one or more of the received GNSS signals are affected by multipath interference; and wherein said discounting is performed according to the extent to which the one or more of the received GNSS signals are affected by multipath interference (p. 4, lines 42-43; p. 6, final six lines) [where the weighting can be (a) from p. 4, the amount of the multipath (Mehrwegefehlerwert = multipath, where the English translation renders the word from the ¶23 of the German patent incorrectly as Mehrwebeehlerwert), or (b) from p. 6, the multipath probability value, which is a measure of the extent of multipath interference].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the accuracy of the position determination by weighting measurements in the at least one frequency band lower the more multipath affects them and higher the less multipath affects them.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the accuracy of the GNSS position determination is increased.

The following reference(s) is/are also found relevant:
Jan (Reversion from L1-L5 Dual to L5 Single Frequency WAAS in the Presence of RF Interference), which teaches transitioning from L1-L5 dual-frequency operation to L5 only operation when there is interference in the L1 signal band (p. 113, col. 2, ¶2).
Pan (CN 111103600 A), which teaches weighting signals according to multipath error deviation value so as to restrain the multipath error (abstract).
Pirsiavash (GNSS Code Multipath Mitigation by Cascading Measurement Monitoring Techniques), which teaches discarding or weighting less GNSS signals that are affected by multipath, where multipath is detecting using Code-Minus-Carrier measurements or C/N0 measurements (e.g. p. 1-2, 5).
Shivaramiah (WO 2010/102331 A1), which teaches the effect of multipath is frequency selective (p. 9, ¶1).
Overbury (US 3,936,830 A), which teaches excluding navigation signal frequencies that include multipath signals (col., 2, ¶1).
Lee (US 2020/0132855 A1), which teaches positioning using GNSS L1 and L5 signals, determining a multipath state, and determining the reception environment (Fig. 3 and 8).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 7, with respect to the objection(s), have been fully considered and are persuasive.  The objection(s) have been withdrawn.
Applicant’s arguments on p. 7-10, with respect to the prior art rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Conclusion
Applicant's amendment of 6-17-2022 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648